Respondent may not have produced sufficient facts to warrant a divorce from libellant, but his attitude toward her was reprehensible, and life with him and his family was impossible for her.
I dissent, however, because I am convinced by the record that libellant consented to the separation, if he did not actually encourage it. Obviously respondent was not wanted on the farm by libellant's sisters who lived there and who controlled and dominated him.
The decree should be reversed, and the libel dismissed.